Order, Supreme Court, New York County (Carol E. Huff, J.), entered July 18, 1991, which, inter alia, denied plaintiff’s motion for summary judgment as against the defendant CGR Venture L.P. ("CGR”), unanimously reversed, insofar as appealed from, on the law, with costs, and plaintiff’s motion for summary judgment against CGR is granted.
*517On June 1, 1988, plaintiff entered into an agreement with the defendants, including CGR, whereby CGR agreed to pay plaintiff a broker’s commission of $262,500 upon the happening of three events: that CGR had opened its restaurants for business at the leased property; that Equitable Life Assurance Society had delivered a waiver of its right of first refusal in satisfactory form; and that applicable documents had been released from escrow.
Plaintiff moved for summary judgment and submitted documentary evidence establishing that the first and third conditions had been met, and an affidavit from one of its brokers that all three conditions had been met. The release of documents from escrow by Equitable sufficiently establishes by implication that Equitable had delivered a waiver of its right of first refusal in satisfactory form under the circumstances presented. None of the affidavits submitted in opposition to plaintiff’s motion raises a genuine issue of fact as to satisfaction of the three conditions, and the contract itself sufficiently establishes consideration for the agreement by CGR to pay a brokerage commission to the plaintiff. Accordingly, plaintiff’s motion for summary judgment as against defendant CGR should have been granted. Concur — Carro, J. P., Wallach, Asch, Smith and Rubin, JJ.